One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
- (LT) At the end of the 19th century, the future of European fascism was born in Russia. The slogan was concise and clear: 'Beat the Jews! Save Russia!' More than a hundred years later, Russian political culture can be characterised by a similar slogan of hatred: 'Beat the Georgians! Save Russia!'
The words have become a weapon for the Russian President, Foreign and Defence Ministers and the Russian Duma. Officers of lower rank and fascist gangs of bullies favour the persecution. It is not new, since the murder of people with darker faces in the streets of Russian cities has become routine.
The European Union should employ its own slogan: 'Save Russia! Stop Russian Nazism!' Therefore, representatives of the Russian Government and democratic forces should be invited to discuss how the European Union can help today's Russia to avoid a pervasive plague of xenophobia at our goodwill common legal environment conference.
(HU) The 2006 Nobel Peace Prize was given to Muhammad Yunus, a Bangladeshi economist, and to his Grameen Bank.
The decision of the Nobel Committee has not only given cause for rejoicing, but has also shown the way and given hope to those who are striving for a humane and peaceful world. Many of us believe that poverty and social exclusion are among the root causes of war and destructive impulses. There are people who are strangers in their own land, who have lost all human contact and the chance to feel at home in the world. Muhammad Yunus' microcredit system is not simply charity, which often helps to alleviate the guilty conscience of the well-to-do. Rather, it lends money and makes cooperation possible, as well as restoring people's faith in future opportunities.
We, as MEPs, should look upon this year's Peace Prize as a challenge and a task. Poverty such as exists in Bangladesh may also be found in Europe. Let us consider again and again the potential for small steps, be they in credit, entrepreneurship or increasing knowledge, since small steps can take us a long way down the path towards human dignity.
Mr President, this is more in the form of a question to you. I am aware that Mr Borrell Fontelles wrote to Mr Barroso and Mr Vanhanen, requesting that they communicate the names and portfolios of the two new Commissioners from Bulgaria and Romania to this House by 23 October. I would like to know whether we have heard anything about that and whether we expect the names and portfolios to be communicated to us this week.
I do not personally have the information you requested. I shall try to find out from the President's office.
(FR) Mr President, two weeks ago, there was a train crash on the line between Luxembourg and France. That crash left six people dead and a dozen injured. I should therefore like to offer my condolences to the victims' families. After an accident such as that, we must move forward.
One of the problems on the cross-border railways is that their safety systems vary greatly from one country to the next. Luxembourg has a different system to Belgium, which itself has a different system to France, which has a different system to Germany. Luxembourg's railways are therefore confronted with three different systems, in addition to their own.
The best solution, after this crash, is to increase the investment in the European safety system, ERTMS. I hope that the European Commission will make Luxembourg and the wider Luxembourg region a pilot region for the introduction of new systems and arrangements.
I also believe that the flagship train, namely the TGV that will link Paris to Luxembourg as from next year, which absolutely must be ...
(The President cut off the speaker)
(EL) Mr President, the trial started in Turkey last week of three people responsible for translating a book by the American writer Noam Chomsky into Turkish. On the basis of section 301 of the Turkish Penal Code, the publisher, translator and publishing house are accused of causing public outcry and inciting hatred against Turks and of degrading democracy and the Turkish parliament.
I remember that in plenary in September we discussed section 301 and the fact that Turkey should, at long last, comply with some of the values which the European Union stands for if it wishes to acquire the European profile it yearns for. One month later, we can see that nothing has changed and that Turkish intransigence continues unabated.
I ask you therefore, Mr President, if we shall continue to watch this theatre of the absurd or if we shall strengthen democratic speech by condemning this new trial which infringes freedom of speech and human rights.
(PL) Mr President, yesterday in Italy demonstrations took place in protest against the forced labour camps in that country. I fully support the demonstrators, but I would also like to point out that in early September my group, the Union for Europe of the Nations Group, requested a debate on the situation of foreign workers in European Union Member States. This is not just an Italian problem; it also affects other countries, some more than others. This House cannot remain silent on the matter. We need to send out an unequivocal message. In particular, we should appeal to the Member States not to allow serious infringements of human rights to occur. That is what the citizens expect, which is all the more reason for Parliament not to remain silent. I am therefore asking once again that the debate called for by the UEN Group take place.
(EL) Mr President, President Borrell is due to visit Athens next week as part of an official programme. I should like to ask the President to find a little time, even just half an hour, to cross over from Parliament to the Parthenon, where he will see that some of the most beautiful creations of Phidias, the greatest artist of all times, are missing. The British have taken them. They are in the British Museum. It is unthinkable that these works from the Parthenon, which is one of the Seven Wonders of the World, should be outside the Parthenon.
I therefore wish to ask President Borrell to visit it, to see this repellent site and to lobby with us for the return of the sculptures which the English derisorily refer to as 'the Marbles'. They are the sculptures of the Parthenon. I repeat: one of the Seven Wonders of the World, which has been 'butchered', from which pieces have been removed which today adorn the British Museum.
I appeal to all cultured people for the sculptures to be returned to the place in which they were created, to the Acropolis, to a place which all cultured people should visit.
(PL) Mr President, over the last two years there have been occasions when serious differences of opinion have emerged between Mr Borrell, the President of the European Parliament, and many Polish MEPs, with the majority of Polish MEPs being critical of the President's opinion of our country. Today, however, I have to thank the President for his stance at the recent Lahti Summit, and I know I speak on behalf of many other Polish MEPs. According to the French daily Libération, Mr Borrell was one of five European leaders who dared to voice criticism of Russia. In this he was joined by the President of Poland and the Prime Ministers of Sweden, Denmark and Latvia. I would like to thank Mr Borrell for stating that the Union will not trade human rights for energy. I would also like to thank him for questioning whether Russia is still democratic. Europe will remember these pronouncements by President Borrell, and the countries of Central and Eastern Europe will remember his courage. I would therefore like to thank the President in his own language: gracias, Señor Presidente.
(DE) Mr President, I wish to inform the House that the Ethiopian authorities, last Thursday, expelled two diplomats belonging to the EU delegation. This is in connection with the arrest of Yalemzewd Bekele, an Ethiopian member of the delegation's staff, who is accused by the authorities of active opposition to the Ethiopian Government, and who had therefore attempted to flee to Kenya.
A fortnight ago, in Addis Ababa, Glenys Kinnock and I met the two diplomats and Mrs Bekele, who is currently held in the Moyale prison, and we entertain the gravest concerns about the treatment she is receiving there. This case has also been brought to the attention of the UN's special rapporteur on torture.
I urge the Commission, as a matter of urgency, to take seriously its duty of care as an employer and provide Mrs Bekele with legal counsel. The troika should also travel from Addis Ababa to Moyale, assure themselves that Mrs Bekele is physically unharmed, and demand of the Ethiopian authorities that they clarify the accusations they are levelling against her. Our President should also write a letter to his Ethiopian counterpart.
(HU) Today, we celebrate the 50th anniversary of the Hungarian Revolution of 1956. This is not solely a Hungarian celebration, but an international one: 56 Heads of State or Government have travelled to Hungary to celebrate this day with us. The significance of this event can be compared to the Prague Spring of 1968 and to the Polish Solidarity movement, for without these three historic events, the downfall of Soviet-style communism and the changes of regime in Central Europe in 1989 and 1990 would not have been possible. The Hungarian Revolution of 1956 is unique, however, for none of the other opposition movements involved armed battle against the Soviet army, and in no other instance did a country withdraw from the Warsaw Pact and declare its neutrality. The heroes of 1956 were united in the belief that a small nation could defeat a totalitarian superpower. In 1956 our request was: 'Back to Europe!' And in 2004, with Hungary's accession to the European Union, the legacy of 1956 was fulfilled.
Mr President, I want to ask the presidency of Parliament as well as MEPs across the spectrum to continue to press for the EU, as well as the UK authorities, to try to persuade President Musharraf of Pakistan urgently to use his powers to pardon or at least commute the sentence of Mirza Tahir Hussain.
Mr Hussain is a dual British-Pakistani citizen who has been on death row for 18 years, convicted of a murder of which he has always protested his innocence. Indeed, he was only convicted in the Islamic Sharia courts after having been acquitted in the normal secular courts. We learned last week that the date for his execution had been postponed for another two months, putting it beyond the date this week when the heir to the British throne, the Prince of Wales, makes an official visit to Pakistan.
However, I urge everyone to keep up their efforts to persuade President Musharraf to use his undoubted powers under the Constitution to resolve this situation in the sense of justice and not just postpone the execution.
(ES) Mr President, I would urge the Commission and the Council - that is to say, the European Union - to express their concern to the Argentinean authorities about the fate of crucial witnesses in the ongoing trials aimed at tackling impunity and establishing responsibility for all illegal actions carried out during the dictatorship.
One of these cases involves the disappearance of Jorge Julio López, who is crucial to the case against a Buenos Aires policeman, Miguel Etchecolatz, who was a torturer during the period of the dictatorship, the blackest period in the history of Argentina. This witness has been missing since September, and this has caused huge alarm amongst the many witnesses who must carry on testifying in order to reveal the truth and in order to ensure that no crime goes unpunished.
I would therefore call upon the European Union to raise this specific case with the Argentinean authorities.
Mr President, on 20 August 1989, on the River Thames, the gravel dredger Bowbelle collided with the pleasure cruiser Marchioness and 51 people lost their lives. That tragedy resulted in the Government implementing stricter safety requirements for those navigating on the River Thames.
These safety regulations are now in danger of being diluted as a direct result of the Government's intention to implement EU Directive 96/50/EC. The current United Kingdom standards will be replaced by much lower standards under a harmonised European boatmaster's licence. However, this is not necessary, as the same directive allows, under Article 3(2), for Member States to apply exemptions on national waterways and issue boatmaster's certificates under their own conditions.
I therefore call on all United Kingdom MEPs to write to the Minister, Dr Stephen Ladyman, asking him, in the interests of higher safety standards on the River Thames, to apply the derogation allowed under the directive.
Mr President, if the Open Skies transport agreement for aviation is agreed between the United States and Europe, numerous benefits will flow: more routes, more competition and cheaper air fares - better all round for the traveller and the consumer. A major obstacle, namely, an objection on the European side to the exchange of passenger data with the United States, has now been overcome. However, there is another obstacle in relation to the ownership of airlines, which is causing major problems in the United States and has been objected to in Congress.
In the meantime, the Irish Minister for Transport, Mr Cullen, is trying to get the Commission to agree to a one-to-one bilateral agreement between Ireland and the United States. I object to that on two fronts. Firstly, it will undermine the global trust of Open Skies; and secondly, it will do irreparable damage to Shannon Airport in Ireland, which has been the gateway for transatlantic travel. Until such time as there is a full global agreement, then no bilateral agreement should be concluded between Ireland and the United States. The Commission should reject it.
(FR) Mr President, for some time now, the influx of migrants has been portrayed as a seemingly unacceptable threat. This rhetoric has been taken up by the far right, which is perpetuating the confusion between crime and immigration and which is thriving in this area.
The fact is that these migrants are first and foremost victims: victims of the Mafia-like networks that become rich by bringing over men and women who want to build a future for themselves; and victims of European businessmen and slum landlords who prosper by enslaving a cheap workforce, in the former case, and by renting out insalubrious accommodation at exorbitant prices, in the latter case.
Faced with that, let us put all of the existing Community instruments into operation so that we can combat these sectors. Let us review the regulation that stipulates that asylum applications must be reviewed by the first Member State in which asylum seekers step foot, because that puts an unacceptable burden on countries in Southern and Eastern Europe. Furthermore, the overcrowded and inhuman transit camps are no longer acceptable.
Finally, let us have the objectivity and courage to say that Europe will need legal immigrants in order to compensate for its demographic deficit. Let us therefore move out of our political comfort zone, let us stop making facile ideological statements and let us clearly state that immigration can also represent an opportunity for Europe.
(EL) Mr President, if we take stock of the Union's policy towards the countries of southeast Europe, focusing on the Western Balkans, we can see that it has had positive and negative results.
Following the criticism directed at the strategy of further enlargement of the Union, which also concerns the Western Balkans, there is a feeling that the ability of the area in question to be heard by the European institutions has been impaired.
I believe that, within the framework of parliamentary diplomacy, we have a responsibility to make the Union's strategy more cohesive, transparent and effective, so that the southern dimension of European policy becomes more visible.
. - (FR) Mr President, ladies and gentlemen, EADS and the industrial projects that this group comprises, including Airbus, make it one of the great flagships of Europe, an industrial flagship, the symbol of our future technology and capabilities. However, this business is in great difficulty. I shall not dwell on the reasons - including those to do with the way in which it has been managed - which may justify or explain some of its current difficulties, which, in turn, require effective remedies.
I shall emphasise, instead, the statements made by Airbus's management team, who explain to us that, if the business is to be competitive, it will probably have to relocate or set up a number of its operations in the so-called 'dollar' currency area, for the sole reason that the euro/dollar exchange rate is putting one of the European Union's most important cutting-edge sectors at a disadvantage. When questioned on this point, Mr Trichet has only one thing to say: 'I do not have to explain myself regarding the exchange rate!'.
Do you not think, Mr President, ladies and gentlemen, that there is an urgent need to change Europe's monetary policy?
(The President cut off the speaker)
(HU) 50 years ago today, revolution broke out in Hungary. The site of the first battle in the nascent struggle for freedom from Soviet oppression took place at the headquarters of Hungarian Radio. The rebels knew that, in addition to force, the system was built first and foremost upon lies. The symbol of those lies was the mouthpiece of the Communist Party, namely state radio. The battle ended with the victory of the revolutionaries, and therefore the radio station was able to broadcast the words that would later become a catchphrase: 'We lied at night, we lied during the day, we lied on every wavelength.'
Force and lies: these are what kept communism alive in Hungary, and these were the building blocks of oppression in the rest of the Soviet bloc as well. Although the Hungarian Revolution was crushed by the overpowering columns of tanks that rolled into the country, today we know that the events in Budapest, Prague and Gdansk did not happen in vain, and that the victims did not give their lives in vain. Thanks to them, Europe today is free and united.
However, in order to make sure that no system on our continent will ever be built on force and on lies again, we must remember. It is for this reason that my fellow Members and I have launched an initiative to make 4 November, the anniversary of the defeat of the Hungarian Revolution, a day of remembrance for the victims of communism in Europe.
(EL) Mr President, on 29 August UN Secretary-General Kofi Annan tabled a study on violence against children by the independent expert Paulo Sérgio Pinheiro before the General Assembly.
This study describes in the blackest terms the phenomenon of violence and child exploitation in the world, highlighting the serious infringements of the rights of the child. This study is a wake-up call for the collective conscience of mankind and a call to take action to defend fundamental humane principles and values.
I believe, to take advantage of the presence here of Commissioner Frattini, that this UN study should be the subject of debate in the institutions of the European Union, especially the European Parliament, in conjunction with the recent communication from the European Commission on a European strategy for the rights of the child.
The European Union must be at the vanguard of a common system of rules for the protection of children's rights which are binding on all the Member States.
(EL) Mr President, we have heard from reports in the media that an airline employee in the United Kingdom is being persecuted and may be dismissed, purely and simply because she was wearing a chain with a cross the size of a five-cent piece around her neck.
We talk about democracy, freedom and justice as principles which must also be consolidated in candidate countries. We want to give Europeans and everyone living on this planet the security of knowing that they will not be persecuted on the grounds of freedom of expression - irrespective of whether that freedom is expressed by word or by outer garments - and, more importantly, that they will not be persecuted for their religious faith.
In my country, 80% of the people are baptised and wear a cross their whole life. How can we demand respect for religious freedoms from candidate countries when we do not protect the possibility of there being such a simple expression of religion? I hope that the Commissioner will take steps ...
(The President cut off the speaker)
(DE) Mr President, I would like to draw the House's attention to an occurrence several days ago involving Polish border guards and a German cruise ship, the Adler Dania, which entered the Polish port of Swinemünde, whereupon three Polish customs officers, in civilian clothing and without any written authorisation, sought to confiscate all the vessel's stocks of spirits. The captain responded to this by turning the vessel round and speeding back to Germany, with a Polish border protection force speedboat in hot pursuit and, moreover, firing off signal flares in the Adler Dania's direction.
It defies belief that this sort of thing can happen, but it appears from the letters I have received from those with personal experience of these things that this is not, regrettably, an isolated incident. There are recurrent problems at the borders within Europe with many new Member States and also with other neighbouring countries, involving such things as the arbitrary levying of charges and attempts at coercing travellers into paying them or else being denied entry to the country they wish to enter. I demand that action be taken to deal with this.
(EL) Mr President, a report by a US strategic analysis and study company states that Greek Cypriots and Greek soldiers missing since the invasion by the Turkish army of northern Cyprus were used as guinea pigs in industrial laboratories belonging to the Turkish army between 1984 and 1988.
Given not only that Turkey continues to occupy the northern part of Cyprus, but also that it has never provided any information or details about the missing persons, and given that the relatives of the missing persons have been suffering for three decades now, I would ask Parliament to take the initiative of demanding that Turkey supply all the information it has on the missing persons, however awful it may be, so that this suffering can be brought to an end.
(EL) Mr President, ladies and gentlemen, I have taken the floor because I wish to express my displeasure and concern about the future of Europe. I have always believed that one of the main objectives of the European Union was to protect children, to safeguard their education and health and ensure they grow up to be rounded human beings.
I wish to express my acute displeasure about the establishment in Holland of the paedophile party, a party whose basic objectives are to legalise sexual intercourse between adults and children over 12 years of age and to legalise possession of child pornography for personal use. In a Europe which is growing old, in a Europe in which the institution of the family is growing weaker by the day, in a Europe in which morals and customs and traditions are disappearing, the establishment of this party looks like a bomb in the foundations of the European construct.
I call on us all to oppose it. I propose that the European Parliament table a request to the Finnish Presidency to have the paedophile party abolished. If we want a European Union with a future and prospects, we must primarily and above all protect our children.
(EL) Mr President, ladies and gentlemen, I have just returned from a visit to Lebanon with a feeling of optimism about the new situation in the area, but also with a greater awareness of the challenges which we all face. LIFE is returning to the south. Houses have been patched up and people are returning to live at home or with relatives pending reconstruction with the help of the government and donors, among which Hezbollah is playing an important part.
The presence of the Lebanese army and UNIFIL forces is providing security and satisfaction to the citizens and, I must say, is giving visibility and appreciation to the European Union. The application of Resolution 1701 does not appear to be in danger, although the balance is fragile and we should protect it for the sake of peace in the area as a whole, just as we must support the Lebanese Government so that it can introduce suitable reforms of the economy, society and the political system.
Apart from the defence of citizens' rights, I should like also to highlight the need for us to protect cultural treasures ...
(The President cut off the speaker)
(ES) Mr President, via the Presidency of this House I would like to send a message of condolence and solidarity to various municipalities in Galicia, particularly in the province of Pontevedra, in view of the grave situation they are suffering as a result of serious floods since the weekend.
The storm has caused serious damage. There has been great damage to homes, companies, transport routes, agriculture and cattle. Unfortunately, there have also been injuries and deaths.
As we all know, last August the Autonomous Community of Galicia suffered an enormous disaster as a result of a great wave of fires, which this Parliament debated in September. On that occasion we backed the mobilisation of the European Solidarity Fund.
The serious effects of the heavy rains over recent days are linked to the August fires, as today's Galician press points out. The loss of wooded areas and the tonnes of ash swept away have increased the ferocity of the floods. This is a further demonstration of the scale of the disaster that struck Galicia in the summer.
Several Galicia municipalities are unfortunately once again in mourning.
Mr President, we had a very useful dialogue last week with a group called EAGLES, which is made up of scientists from around the globe who are interested in helping the developing world, and I think it is a dialogue we need to extend throughout this Parliament. We are witnessing scientific apartheid on a vast scale: the developed world has too many scientists and engineers and the developing world has none, which is widening the gap between rich and poor.
I have a very simple message which will not take a minute: there is an onus and a duty on the European Union and the Commission to work with the scientific community to persuade it to devote part of its efforts to projects that will help the developing world, whether it is for animal health, human health or agricultural production. This is a problem which is being neglected at the moment and the poor are suffering. It is something that this House should take on board by looking at the important role of science in the developing world.
(ET) A couple of weeks ago the entire world was shocked by the murder of Anna Politkovskaya. The trampling of human rights and freedom of expression in Chechnya that Anna Politkovskaya sought to make public was stifled using the methods of gangster politics.
A week ago we had to talk about the Georgian crisis, which Russia began with a political show of force, imposing economic sanctions and a transport and postal blockade against Georgia, prohibiting imports of Georgian goods, closing Russia's border with Georgia and beginning to deport Georgians from Russia.
Today we must be prepared to prevent the possible use of all kinds of military force in connection with the secession attempts of Abkhazia and South Ossetia.
The European Union and Parliament cannot simply stand by and watch the situation in Georgia unfold. We must use every available option - the whole gamut of measures provided for in the European Neighbourhood Policy, the organisation of border guard missions, the facilitation of free trade and the simplification of the visa system - with the objective of preserving peace in the South Caucasus.
(FR) Mr President, Airbus's strategic and industrial decisions decide not only the fate of tens of thousands of employees but also the future of a large part of the European aeronautical industry. It is vital that respect be shown for the knowledge, work, and investment of Airbus's employees and subcontractors via efforts to prevent a situation in which they are reduced to nothing. Airbus's employees should under no circumstances be made to pay for the mistakes and the errors made by the managers and shareholders. Through the knowledge that they bring, these employees represent the true jewel in Airbus's crown. Airbus is failing because of the liberal policies that have been implemented, and, if it is to get back on track, a return to public ownership and funding of EADS at European level is required.
I am also pleased to note that, in both Germany and Spain, many people are speaking out in an effort to see the employees granted genuine powers to intervene in the management of Airbus.
Let Mr Mandelson do his job so that the Americans no longer challenge the system of repayable advances and so that the European Central Bank and the Commission intervene at last to counter the weak dollar.
(DE) Mr President, ladies and gentlemen, my intervention relates to the problem of stray dogs on Corfu. The Austrian animal welfare association has for some years been supporting many projects on Corfu, although the local authorities constantly prevent it from doing its work in an effective and efficient manner. Foreign veterinarians are disbarred from treating animals, homes for animals that have already been built are prevented from being taken into service, and, even though the travel agency TUI funded the project, stray dogs are not allowed to be sent to families in Germany and Austria, but instead meet a cruel death in Corfu.
I appeal to the Council, and to the Members of this House, to do something about this state of affairs, demanding in particular that aid from overseas be permitted and recognised in order to resolve the problem with the minimum possible delay and for the animals' benefit.
(ET) Ladies and gentlemen, 50 years ago this evening the students and intellectuals of Budapest presented 16 demands to the Hungarian puppet government. The demands were rejected, the authorities opened fire on the crowd and the uprising began.
The Hungarians were encouraged by their faith in assistance from the West. European unity appeared natural to them. The expected assistance did not come, however, not even in the form of official declarations. The Suez Crisis that was unfolding at the same time somewhat limited the West's ability to act, but the real reason for this reserve was the division of Europe into spheres of influence at Yalta.
13 000 people were repressed by the Soviets, 350 of whom were executed. Hungary became a cautionary case for other nations that thirsted for freedom.
The Soviet Union no longer exists, but the spirit of Yalta lives on in our fear of standing up in defence of Moldova, Georgia and other countries that Russia considers to be part of its sphere of influence. In memory of the victims of the Hungarian uprising, I propose that we overcome our fear and take a united stand in defence of democracy and freedom.
(PL) Mr President, creating a common market for energy that is as efficient, secure and competitive as possible is a priority for the European Union. It is important to remember, however, that the impact of the Union's energy policy extends beyond the energy sector, and that the three political objectives of energy policy are to ensure the security of energy supplies, to ensure competitiveness and to protect the environment, notably by countering climate change. As we are aware, the creation of the internal energy market is brought about indirectly through harmonisation of the legislation of the Member States, and directly through liberalisation of national energy markets. Nonetheless, Europe needs a single common strategy and broadly based cooperation both as regards the common internal market and as regards foreign partners. That is why I am delighted that at the recent Lahti Summit, where, for the first time in many years, the European Union countries endeavoured to speak about energy cooperation with Russia in one single voice, and individual Member States did not allow themselves to be led astray by the prospect of the potential benefits of a special relationship with Russia.
(PL) Mr President, I have attended two important events this month. One was the conference on the simplification of the common agricultural policy organised by the European Commission, and the other was the Conference of European Farmers, held under the auspices of COPA/COGECA. It was repeatedly stated that what Europe needs is a clearly defined strategy for agriculture and the future of its farmers. What is it actually getting? Wave after wave of reforms churned out every few years. Farmers need stability to be able to plan production and investment. We would do well to remember that if it is denied aid of any kind, European agriculture will have great difficulty in competing with products imported from other countries. Europe is already at a disadvantage, because the requirements imposed on our farmers are much stricter, and their production conditions are often more difficult. It is therefore incumbent on us to enlighten the citizens and also certain Members of this House as to why we have a common agricultural policy, what its benefits are and why consumers have to pay its costs.
Mr President, Mr Behiç Aşçi is a Turkish lawyer who has been on hunger strike for 202 days and is now very close to death. Although not a prisoner himself, he is protesting against the inhuman action of Turkish authorities in subjecting mainly political prisoners to isolation in so-called F-type prisons. One hundred and twenty-two hunger strikers in such prisons have died so far, and yet the Turkish Government stubbornly refuses even to discuss the matter.
Isolation, sometimes for years, is one of the worst forms of psychological torture and Turkish civil society, including the lawyers' and doctors' associations, have called for its abolition.
I call upon you, Mr President, in the name of respect for human rights and in order to save Mr Aşçi's life, to contact the Turkish Prime Minister urgently and stress to him that isolation in F-type prisons is incompatible with Turkey's European aspirations and must cease forthwith.
(HU) Today we remember events that occurred 50 years ago, those of the Hungarian Revolution of 1956, the people's revolution, which shook the communist system that had been thought to be rock solid. What were the Hungarian people fighting for? For freedom and independence. We Hungarians living beyond the borders of Hungary were also following the heroic struggle against the overwhelming Soviet power with concern and keen attention. The defeat of the Revolution was followed by dark, cruel years and harsh reprisals. Particularly in Transylvania, but in Slovakia as well, those who openly sympathised with the Revolution were subjected to severe retribution. It is with deep reverence that we recall the victims, the heroic freedom fighters, whose struggle was not in vain. 34 years later, the inhuman system fell, and today we belong to a European Community which is based on democracy, the rule of law and human and civil rights. It was for these values that the participants fought and the heroic dead gave their lives during the 1956 Revolution.
Mr President, last week the informal EU summit in Lahti, under the Finnish Presidency, marked a very important step in EU-Russia relations. After a long time the EU was able to speak with one voice and what is especially important is that the EU was united in speaking about EU energy policy.
As the need for an increased energy supply and increased energy security are of common interest to the Union, I would like to stress that some projects in the Baltic Sea region ignore the interests of a number of Member States in terms of security of energy supply, particularly the North European Gas Pipeline project, which in 2000 was granted Trans-European Energy Network status.
I suggest that we call on the countries already involved in the project, namely Germany and Russia, to invite the neighbouring countries, EU Member States, to join the network and provide them with an opportunity of real partnership.
This item is closed.